DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.
 
Status of the Claims
Amendment filed August 13, 2021 is acknowledged. Claim 1 has been amended.   Claims 1-2 are pending.
Action on merits of claims 1-2 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
There does not appear to be a written description of the claim limitation “wherein the plurality of cushions are separated at regular intervals from one another by gaps …” in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.
There is no support for “regular intervals” in the specification.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, recites: “wherein the cushion unit is arranged on a surface of the flexible display panel”;
Lines 8-9 recites: “and a second surface opposite to the first surface and at an inside of the flexible display panel”; and
Lines 10-11, recites: “wherein the cushion unit is on the 15second surface of the flexible display panel”.

The limitations of claim 1 confusing, thus making claim indefinite.
    
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over HSIAO et al. (US. Pub. No. 2010/0238612) in view of MISAWA (US. Pub. No. 2008/0212271) and HUITEMA et al. (US Patent No. 9,510,470) all of record.  
With respect to claim 1, As best understood by Examiner, HSIAO teaches a flexible display apparatus substantially as claimed including: 
a flexible display panel (22) configured to wind around a winding axis unit (not shown, downward); and 
a cushion unit (26) arranged on the flexible display panel (22), 
wherein the cushion unit is arranged on a surface of the flexible display panel (22), facing a circumferential surface of the winding axis unit, 
10wherein the flexible display panel (22) has a first surface (222), on which a display unit is arranged and which is at an outside of the flexible display panel (22) with respect to the circumferential surface of the winding axis unit, and a second surface (224) opposite to the first surface (222) and at an inside of the flexible display panel (22) with respect to the circumferential surface of the winding axis unit, wherein the cushion unit is on the 15second surface (224) of the flexible display panel (22), 

wherein each of the cushions (26) has a dot shape,
wherein edges of adjacent cushions of the cushions do not contact each other, and
wherein the cushions unit comprises a soft insulation tape. (See FIGs. 1, 2, 5, 7).

Thus, HSIAO is shown to teach all the features of the claim with the exception of explicitly disclosing20 the winding axis unit; and the insulating tape being of a foam type. 
However, MISAWA teaches a flexible display apparatus including:
a flexible display panel (110) configured to wind around a winding axis unit (16); and 
a cushion unit arranged on the flexible display panel (110), 
wherein the cushion unit is arranged on a first surface (bottom) of the flexible display panel (110) facing a circumferential surface of the winding axis unit (16). (See FIGs. 3, 11).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the flexible display apparatus of HSIAO including the winding axis unit as taught by MISAWA to provide a guide for storage of the flexible display.  
Further, HUITEMA teaches a flexible display apparatus including:  

wherein the cushion unit (66) is arranged on a first surface (bottom) of the flexible display panel (18),
wherein the cushions unit (66) comprises a foam type insulation tape. (See FIGs. 17-19).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the cushion unit of HSIAO comprising the foam type insulation tape as taught by HUITEMA for same intended purpose of providing compressible cushions.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.
 
With respect to claim 2, the flexible display panel (10) of HSIAO, MISAWA or HUITEMA comprises the active area (1222) extending in a lengthwise direction of the flexible display panel and the 25inactive area (1224) extending in a widthwise direction of the flexible display panel. 

Response to Arguments
Applicant’s arguments with respect to amended claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/Primary Examiner, Art Unit 2829